DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 23-25 are objected to because of the following informalities:  
In claim 9, last line, the recitation of “the gate layer electrode” should be changed to “the gate electrode”, for clarity.
In claim 23, line 2, before the recitation of “a second dielectric spacer”, insert a comma, for clarity.
In claim 23, last line, the recitation of “first dielectric spacer” should be changed to “the first dielectric spacer”.
In claim 24, last line, the recitation of “second dielectric spacer” should be changed to “the second dielectric spacer”.  
In claim 25, line 2, after the recitation of “the first well”, insert --region--, for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-26 recites the limitation "the transistor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 10, 13-16 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergonzoni (PN 4,968,639).
Bergonzoni discloses, as shown in Figures, a transistor comprising:
	a substrate (2,3) having a first conductivity type (p,n) and a first dopant concentration (Col. 2, lines 19-23);
	a gate dielectric layer (8) over a portion of the substrate and having first and second opposite sidewalls;
	a gate electrode (10,11) over the gate dielectric layer;
	a first dielectric sidewall spacer (27,28) on the first sidewall and a second dielectric sidewall spacer (27,28) on the second sidewall;
	a well having first and second well segments (13’,13’, 14’,14’) of the first conductivity type (p,n) and a different second dopant concentration, the first and second well segments underlapping the gate electrode (Col. 2, lines 55-64);
	a first source/drain region (31,24) within the first well segment (13’,14’) and having a second opposite conductivity type (n,p) and ending under the first dielectric spacer (27,28); and
	a second source/drain region (31,24) within the second well segment (13’,14’), having the second opposite conductivity type (n,p) and ending under the second dielectric spacer (27,28).

Regarding claim 6, Bergonzoni discloses the first conductivity type is p-type and the second conductivity type is n-type [Figures].

Regarding claim 8, Bergonzoni discloses the second concentration is higher than the first concentration [Col. 2, lines 55-63].

Regarding claim 10, Bergonzoni discloses, as shown in Figures, an integrated circuit comprising:
	first and second doped regions (13,13) having a first conductivity type (P) in a semiconductor substrate region (2) having the first conductivity type (P), the first and second doped regions having higher dopant concentration than the semiconductor substrate region [Col. 2, lines 55-63], the second doped region being laterally offset from the first doped region, and an intervening region of the semiconductor substrate region being located between the first and second doped regions;
	a third doped region (31) and first extension (19’) both having a second opposite conductivity type (N) within the first dope region, and a fourth doped region (31) and a second extension (19’) both having the second conductivity type (N) within the second doped region, the first and second extensions being located between and having a lower dopant concentration (N-) than the third and fourth doped regions (N), the third doped region and the first extension being spaced apart from the substrate region by the first doped region, and the fourth doped region and the second extension being spaced apart from the substrate region by the second doped region;
	a dielectric layer (8) directly on the intervening region;
	a conductive structure (10) between the third and fourth doped regions, directly on the dielectric layer, and the conductive structure having a first sidewall and a second opposing sidewall; and
	wherein the first doped region extends from the third doped region and under the first sidewall toward the second doped region, and the second doped region extends from the fourth doped region and under the second sidewall toward the first doped region.

Regarding claim 13, Bergonzoni discloses the third doped region is configured to operate as a source of a MOSFET, the fourth doped region is configured to operate as a drain of the MOSFET, and the conductive structure is configured to operate as a gate electrode of the MOSFET [Figures].

Regarding claim 14, Bergonzoni discloses the first conductivity type is p-type and the second conductivity type is n-type [Figures].

Regarding claim 15, Bergonzoni discloses the integrated circuit further comprising first and second dielectric structures (27,27) on opposing sidewalls of the conductive structure, the first dielectric structure located over the first extension and the second dielectric structure located over the second extension [Figures].

Regarding claim 16, Bergonzoni discloses the third and fourth doped regions have a higher dopant concentration (N+) than the first and second doped regions (P) [Figures].

Regarding claim 21, Bergonzoni discloses, as shown in Figures, an integrated circuit comprising:
	a semiconductor layer (2) having a first conductivity type (P) and a first dopant concentration (P);
	a gate electrode layer (10) over the semiconductor layer;
	a source region (31) adjacent a first sidewall of the gate electrode and a drain region (31) adjacent an opposite second side of the gate electrode, the source and drain regions having an opposite second conductivity type (N);
	first and second well regions(13’,13’) in the semiconductor layer and having the first conductivity type (P) and a greater second dopant concentration [Col. 2, lines 55-63], the first well region (13’) underlying the source region and extending toward the drain region past the first side of the gate electrode, and the second well region (13’) underlying the drain region and extending toward the source region past the second side of the gate electrode.

Regarding claim 22, Bergonzoni discloses a portion of the semiconductor layer extends between the first and second well regions to a gate dielectric layer under the gate electrode [Figures].

Regarding claim 23, Bergonzoni discloses the integrated circuit further comprising a first dielectric spacer (27) on the first side of the gate electrode, a second dielectric spacer (27) on the second side of the gate electrode, and a source extension layer (19’) having the second conductivity type (N) and extending from the source region under the first dielectric spacer.

Regarding claim 24, Bergonzoni discloses the integrated circuit further comprising a drain extension layer (19’) having the second conductivity type (N) and extending from the drain region under the second dielectric spacer [Figures].

Regarding claim 25, Bergonzoni discloses the first well region extends further toward the drain region than does the source extension layer [Figures].

Regarding claim 26, Bergonzoni discloses the first conductivity type is p-type and the second conductivity type is n-type [Figures].

Claim(s) 1, 6-10, 13-16 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez (PN 6,281,062, of record).
Sanchez discloses, as shown in Figures, a transistor comprising:
	a substrate (40) having a first conductivity type (p) and a first dopant concentration ();
	a gate dielectric layer (42) over a portion of the substrate and having first and second opposite sidewalls;
	a gate electrode (57) over the gate dielectric layer;
	a first dielectric sidewall spacer (59A) on the first sidewall and a second dielectric sidewall spacer (59B) on the second sidewall;
	a well having first and second well segments (52A,52B) of the first conductivity type (p) and a different second dopant concentration, the first and second well segments underlapping the gate electrode [Col. 5, line 44 – Col. 6, line 44];
	a first source/drain region (60A) within the first well segment and having a second opposite conductivity type (n) and ending under the first dielectric spacer; and
	a second source/drain region (60A) within the second well segment, having the second opposite conductivity type (n) and ending under the second dielectric spacer.

Regarding claim 6, Sanchez discloses the first conductivity type is p-type and the second conductivity type is n-type [Figures].

Regarding claim 7, Sanchez discloses the substrate and first and second well segments are doped with a first-type dopant comprising an element (B) from group III of the periodic table and the first and second source/drain regions are doped with a second-type dopant comprising an element (As) from group V of the periodic table [Col. 5, line 44 – Col. 6, line 44, Col. 8, lines 23-39].

Regarding claim 8, Sanchez discloses the second concentration is higher than the first concentration [Col. 5, line 44 – Col. 6, line 44].

Regarding claim 9, Sanchez discloses the transistor further comprising a corresponding silicide layer (61A,61B,61C) formed on each of the first source/drain region, the second source/drain region, and the gate layer electrode [Figures].

Regarding claim 10, Sanchez discloses, as shown in Figures, an integrated circuit comprising:
	first and second doped regions (52A,52B) having a first conductivity type (p) in a semiconductor substrate region (40) having the first conductivity type (p), the first and second doped regions having higher dopant concentration than the semiconductor substrate region [Col. 5, line 44 – Col 6, line 44], the second doped region being laterally offset from the first doped region, and an intervening region of the semiconductor substrate region being located between the first and second doped regions;
	a third doped region (60A) and first extension (58A) both having a second opposite conductivity type (N) within the first dope region, and a fourth doped region (60B) and a second extension (58B) both having the second conductivity type (N-) within the second doped region, the first and second extensions being located between and having a lower dopant concentration than the third and fourth doped regions, the third doped region and the first extension being spaced apart from the substrate region by the first doped region, and the fourth doped region and the second extension being spaced apart from the substrate region by the second doped region;
	a dielectric layer (42) directly on the intervening region;
	a conductive structure (57) between the third and fourth doped regions, directly on the dielectric layer, and the conductive structure having a first sidewall and a second opposing sidewall; 
	wherein the first doped region extends from the third doped region and under the first sidewall toward the second doped region, the second doped region extends from the fourth doped region and under the second sidewall toward the first doped region.

Regarding claim 13, Sanchez discloses the third doped region is configured to operate as a source of a MOSFET, the fourth doped region is configured to operate as a drain of the MOSFET, and the conductive structure is configured to operate as a gate electrode of the MOSFET [Figures].

Regarding claim 14, Sanchez discloses the first conductivity type is p-type and the second conductivity type is n-type [Figures].

Regarding claim 15, Sanchez discloses the integrated circuit further comprising first and second dielectric structures (59A,59B) on opposing sidewalls of the conductive structure, the first dielectric structure located over the first extension and the second dielectric structure located over the second extension [Figures].

Regarding claim 16, Sanchez discloses the third and fourth doped regions have a higher dopant concentration (N+) than the first and second doped regions (P) [Figures].

Regarding claim 21, Sanchez discloses, as shown in Figures, an integrated circuit comprising:
	a semiconductor layer (40) having a first conductivity type (P) and a first dopant concentration (P);
	a gate electrode layer (57) over the semiconductor layer;
	a source region (60A) adjacent a first sidewall of the gate electrode and a drain region (60B) adjacent an opposite second side of the gate electrode, the source and drain regions having an opposite second conductivity type (N);
	first and second well regions (52A,52B) in the semiconductor layer and having the first conductivity type (P) and a greater second dopant concentration [Col. 5, line 44 – Col 6, line 44], the first well region (52A) underlying the source region and extending toward the drain region past the first side of the gate electrode, and the second well region (52B) underlying the drain region and extending toward the source region past the second side of the gate electrode.

Regarding claim 22, Sanchez discloses a portion of the semiconductor layer extends between the first and second well regions to a gate dielectric layer (42) under the gate electrode [Figures].

Regarding claim 23, Sanchez discloses the integrated circuit further comprising a first dielectric spacer (59A) on the first side of the gate electrode, a second dielectric spacer (59B) on the second side of the gate electrode, and a source extension layer (58A) having the second conductivity type (N) and extending from the source region under the first dielectric spacer.

Regarding claim 24, Sanchez discloses the integrated circuit further comprising a drain extension layer (58B) having the second conductivity type (N) and extending from the drain region under the second dielectric spacer [Figures].

Regarding claim 25, Sanchez discloses the first well region extends further toward the drain region than does the source extension layer [Figures].

Regarding claim 26, Sanchez discloses the first conductivity type is p-type and the second conductivity type is n-type [Figures].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergonzoni (PN 4,968,639) in view of Sanchez (PN 6,281,062, of record).
Regarding claim 7, Bergonzoni discloses the claimed invention including the transistor as explained in the above rejection.  Bergonzoni further discloses the substrate and first and second well segments are doped with a first-type dopant comprising a p-type dopant, and the first and second source/drain regions are doped with a second-type dopant comprising n-type dopant.  Bergonzoni does not disclose the p-type dopant comprising an element from group III of the periodic table and the n-type dopant comprising an element from group V of the periodic table.  However, Sanchez discloses a transistor comprising a substrate (40) and first and second well segments (52A,52B) are doped with a first-type dopant (P) comprising an element (B) from group III of the periodic table and the first and second source/drain regions (60A,60B) are doped with a second-type dopant (N) comprising an element (As) from group V of the periodic table.  Note Figures and Col. 5, line 44 – Col. 6, line 44, and Col. 8, lines 23-39 of Sanchez.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the transistor of Bergonzoni having the p-type dopant comprising an element from group III of the periodic table and the n-type dopant comprising an element from group V of the periodic table, such as taught by Sanchez in order to have the desired dopant types and/or to further simplify the process and time.

Regarding claim 9, Bergonzoni discloses the claimed invention including the transistor as explained in the above rejection.  Bergonzoni does not disclose the transistor further comprising a corresponding silicide layer formed on each of the first source/drain region, the second source/drain region, and the gate electrode.  However, Sanchez et al. discloses a transistor comprising a corresponding silicide layer (61A,61B,61C) formed on each of the first source/drain region (60A), the second source/drain region (60B), and the gate electrode (50).  Note Figures of Sanchez.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the transistor of further comprising a corresponding silicide layer formed on each of the first source/drain region, the second source/drain region, and the gate electrode, such as taught by Sanchez in order to further improve the conductivity of the source/drain regions and the gate electrode.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
It is argued, at page 7 of the Remarks, that Sanchez does not disclose the first doped region extends from the third doped region and under the first sidewall toward the second doped region, the second doped region extends from the fourth doped region and under the second sidewall toward the first doped region.  This argument is not convincing because Sanchez discloses, as shown in the Figures, the first doped region (52A) extends from the third doped region (60A) and under the first sidewall toward the second doped region (52B), the second doped region (52B) extends from the fourth doped region (60A) and under the second sidewall toward the first doped region (52A).  Therefore, Applicant’s claim 10 does not distinguish over the Sanchez reference.

Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897